Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on 07/05/2022 have been fully considered and are persuasive.
Applicant’s amendment filed on 07/05/2022 has been considered and entered for the record.

Allowable Subject Matter
Claims 1-17 19-21 are allowed.
The following is an Examiner’s statement of reason for allowance:
As best understood within the context of Applicant’s claimed invention as a whole these limitations do not appear to be disclosed, taught, nor otherwise rendered obvious by the prior art. The independent claim of claim 1 generally describes a system for enabling a computer host device to access data storage via a communication network and determine if the host is behaving anomalously due to the deviation of the first and second expected access by the host device and if the device is behaving anomalously, mitigate the device that is behaving anomalously. Johnson (US 2020/0280573) et el discloses the following in paragraph [0073]:
Thus, even though the accessing worker is technically allowed by the specified access rules to enter the data center storage room in the middle of the night, user behavior model 230 can recognize that the present access attempt is statistically unlikely within a certain probability (e.g. three or more standard deviations out from typical behavior, although any other statistical measure could be used). System access model 240 can further indicate that the attempted access at 3:25 am to the data center room is also uncommon based on past usage.

However, Johnson fails to disclose: 
wherein the second expected access is determined based on a third access by a second computer host device to the data storage.

In similar manner, the prior art of Feist (US20200226292) discloses using attack signatures to determine if the access by the host device is anomalous by comparing signatures stored in a database, but none of such prior reference individually or in reasonable combination disclose the claimed invention set forth by the independent claims. 

Independent claims 8 and 15 limitations are allowed for similar rationale.
Dependent claims being dependent on their respective independent claims are therefore allowed under the same rationale.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee. Such submission should be clearly labeled “Comments to Statement of Reasons for Allowance.”
Additionally, the closes prior art has been supplied in the record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AAYUSH ARYAL whose telephone number is (571)272-2838. The examiner can normally be reached 8:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AAYUSH ARYAL/Examiner, Art Unit 2435  

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435